—Order, Supreme Court, *105New York County (Louise Gruner Gans, J.), entered on or about September 23, 1998, which, in a proceeding for the recovery of the allegedly unearned portion of a retainer for legal services, inter alia, referred the issue of the value of respondent’s legal fees to a Special Referee to hear and report with recommendations, unanimously affirmed, with costs.
The IAS Court properly submitted the parties’ fee dispute to a Special Referee in light of respondent attorney’s claim that he “fully earned” a $150,000 fee while retained as petitioner’s defense counsel for approximately six weeks during the initial stages of a Federal criminal prosecution (see, Matter of Cox v Scott, 10 AD2d 32, 34; see also, New York State Crime Victims Bd. v Abbott, 212 AD2d 22, 28-29). Respondent’s due process rights will be adequately protected in the instant special proceeding since he will be afforded the opportunity to present testimony and/or affidavits in support of his claim to the entire $150,000 retainer (see, Matter of Greenwald v Scheinman, 94 AD2d 842, 843, lv denied 60 NY2d 551). Concur — Nardelli, J. P., Williams, Tom, Lerner and Rubin, JJ.